Citation Nr: 0942612	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  08-28 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In that decision, the RO 
continued service connection for PTSD, at a 30 percent 
disability rating, effective from June 7, 2004.  During the 
appeal period, in a July 2006 rating decision, the RO 
increased the Veteran's rating to 50 percent, effective from 
June 7, 2004.  The Board notes that the RO subsequently 
granted a period of temporary total disability rating from 
April 7, 2008 to June 1, 2008.

The record reflects that the Veteran testified at a travel 
board hearing at the Huntington, West Virginia RO, before the 
undersigned in August 2009.  The hearing transcript is of 
record and was reviewed.

Because less than the maximum available benefit for a 
schedular PTSD rating was awarded the issue is properly 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

According to VA General Counsel, the question of entitlement 
to TDIU may be considered as a component of an appealed 
increased rating claim if the TDIU claim is based solely upon 
the disability or disabilities that are the subject of the 
increased rating claim.  See VAOPGCPREC 6-96.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 14.507 (2007).  Because 
the Board is basing its determination for TDIU solely on the 
Veteran's service-connected PTSD, the Board concludes that it 
has jurisdiction over the issue of the Veteran's entitlement 
to TDIU.  Accordingly, that issue has been added to the 
present appeal, as listed above.  See Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is 
not required in cases where an informal claim for TDIU has 
been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 
2001) (further expansion on the concept of when an informal 
claim for TDIU has been submitted).  Additionally, the Board 
notes that there is no prejudice to the Veteran in this case 
because the Board is granting entitlement to TDIU benefits.


FINDINGS OF FACT

1.  The evidence of record, for the entire appeal period, 
shows that the Veteran suffers from an anxious, dsyphoric and 
depressed mood, difficulty sleeping due to nightmares and 
flashbacks, difficulty in adapting to stressful situations, 
difficulty concentrating, irritability and anger issues, 
hypervigilance, frequent panic attacks, isolation from other 
people, intermittent suicidal ideation, and an inability to 
establish and maintain effective relationships, but does not 
show that the symptomatology associated with the Veteran's 
service-connected PTSD more closely approximates total 
occupational and social impairment due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions, grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation as 
to time or place; and memory loss for names of close 
relatives, own occupation, or own name.

2.  The competent evidence of record indicates the Veteran's 
PTSD renders him unable to secure or follow substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent, but not 
greater, for the Veteran's service-connected PTSD have been 
met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.14, 4.126, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Since the Board is granting entitlement to TDIU, the entire 
benefit sought on appeal, in essence, has been granted.  
Thus, no purpose would be served by undertaking an analysis 
of whether there has been compliance with the notice and duty 
to assist requirements set out in the Veterans Claims 
Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

I.  PTSD

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008). 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the Veteran's service- connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).
In evaluating this appeal, the Board has considered whether 
staged ratings are appropriate.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  For reasons discussed in more detail 
below, the Board finds that the competent evidence 
demonstrates that the severity of the Veteran's service- 
connected disability is sufficient to warrant a 70 percent 
disability rating for the entire appeal period.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).  Under that diagnostic 
code, a 50 percent rating is assigned when there is evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is prescribed when there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is prescribed when there is evidence of 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations, grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names 
of close relatives, own occupation, or own name.  Id.  

In addition to evidence regarding the Veteran's 
symptomatology and its impact on his social and occupational 
functioning, the evidence of record contains a Global 
Assessment of Functioning (GAF) score.  The GAF is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See Quick Reference to 
the Diagnostic Criteria from DSM-IV at 47 (American 
Psychiatric Association 1994) ("QRDC DSM-IV").

The Board notes that GAF scores are just one component of the 
Veteran's disability picture, and that it does not have a 
'formula' that it follows in assigning evaluations.  Rather, 
the Board considers the Veteran's entire disability picture, 
including GAF scores.  Under such circumstances Veterans with 
identical GAF scores may be assigned different evaluations 
based on each individual's symptomatology and level of 
functioning.  Furthermore, the Board need not accept a GAF 
score as probative.  See Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(it is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others).

The Board has carefully reviewed the medical and lay evidence 
of record and, as noted above, concludes that the Veteran's 
service-connected PTSD was characteristic of impairment 
warranting no more than a 70 percent disability rating for 
the entire appeal period.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran meets the criteria for an increase to a 70 percent 
evaluation, but no more, for PTSD for the entire appeal 
period.  The evidence of record includes post-service private 
and VA treatment records and two C&P examinations dated 
September 2005, and January 2007.  The most recent C&P 
examination, dated January 2007, indicated that the Veteran's 
PTSD is characterized by an angry and dsyphoric mood; 
irritability and anger issues, including unpredictable 
outbursts; difficulty sleeping due to nightmares; difficulty 
in adapting to stressful situations, especially when other 
people are involved; intrusive thoughts; intermittent 
suicidal ideation; and panic attacks.  As will be discussed 
in more detail below, such symptoms warrant a disability 
rating of 70 percent.

The Board observes that a higher rating is not warranted 
because the competent evidence of record does not demonstrate 
that the Veteran's symptomatology most closely approximates a 
100 percent evaluation or higher.  In this regard, the Board 
notes that the Veteran's medical records do not contain 
evidence which supports a finding that he has gross 
impairment in thought processes or communication, delusions 
or hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, or disorientation as to 
time or place.  The Board acknowledges that treatment records 
indicate that the Veteran does suffer from intermittent 
suicidal ideation.  The Veteran states several times in the 
record that he does not have an actual plan with regard to 
suicide.  The Board also notes that the Veteran has outbursts 
of anger and is easily irritated, but there is no evidence 
that he becomes violent with these outbursts.  As such, there 
is no indication that the Veteran is in persistent danger of 
hurting himself or others.  The Board notes, therefore, that 
as the Veteran does not more nearly approximate the criteria 
for the higher evaluation, an evaluation of 100 percent is 
unwarranted.  

The September 2005 C&P examination also revealed that the 
Veteran exhibited a depressed and anxious mood with a 
dysphoric affect.  The Veteran noted his nightmares and 
paranoia that force him to be guarded and suspicious.  The 
Veteran stated at the examination that he was no longer 
interested in interacting with his family and preferred to be 
alone.  The Veteran has almost no socialization other than 
interactions with his wife and his two sons and those 
interactions are limited as the Veteran often spends his time 
alone in his garage.  Additionally, the Board notes the 
February 2005 private treatment record reported that the 
Veteran suffers from severe depression and anxiety, a blunted 
affect, a lack of energy, concentration problems, and a loss 
of interest in almost everything.  The report indicated that 
the Veteran suffers from frequent nightmares which act to 
increase his paranoia and feelings of hopelessness.  It was 
further noted that the Veteran was easily angered and 
hypervigilant when dealing with other people and therefore 
the Veteran preferred reclusiveness.  The examiner noted that 
the Veteran had fleeting suicidal ideation and opined that 
the Veteran suffered from a severe, progressive post-
traumatic stress disorder. 

The Board notes that various VA mental health notes taken 
almost monthly from May 2007 to July 2009 indicate that the 
Veteran suffers from a depressed and anxious mood and blunted 
affect.  The examination notes indicate that the Veteran 
seems to have logical and relevant thought processes, but the 
content of the thought process is often negative and the 
Veteran presents with a great deal of hopelessness.  The 
Board notes that the Veteran was hospitalized from April 2008 
to May 2008 as a result of his PTSD.  The Veteran was 
hospitalized for acute suicidal ideation and it was 
recommended that all weapons be removed from the Veteran's 
house.  The Veteran's wife reported that she had locked up 
all the guns and that the key had been hidden from the 
Veteran.

As for evidence of inability to establish and maintain 
effective relationships, a symptom which suggests a 70 
percent rating or higher, the Board notes, as stated above, 
that the Veteran reported at his August 2009 hearing that 
while he had retired for health reasons, he was likely about 
to be fired because he was unable to interact with other 
people without starting fights.  The Veteran retired from 
being a coal miner in 2004 and has not worked since.  The 
Veteran does regularly attend church, although he noted at 
his hearing that he sits in the back.  The Veteran speaks of 
a friend he had at the coal mine, who was killed in a mining 
accident, but there is no other mention of the Veteran having 
any friends with whom he socializes.  As such, the Veteran 
appears to be incapable of establishing and maintaining 
social and working relationships.  

Additionally, the Veteran has been assigned multiple GAF 
scores ranging from 35 to 55, by both private and VA 
examiners at examinations dating from February 2005 to July 
2009 which indicate that the Veteran has moderate to severe 
impairment.  A discharge summary from a temporary period of 
hospitalization dated May 2008, a VA mental health note dated 
July 2009, and a private treatment record dated February 2005 
reveal GAF scores of 35, 40, and 39 respectively which 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  The January 2007 VA 
examination as well as mental health notes dated May 2007, 
May 2008 and June 2008 reveal GAF scores of 52, 55, 55, and 
55 respectively which indicates that the Veteran suffers from 
more moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  However, the 
majority of the mental health notes dating from November 2007 
to June 2009 as well as the September 2005 C&P examination 
reveal GAF scores ranging between 45 and 50 which indicates 
that the Veteran is suffering from some serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Therefore the GAF scores indicating more 
severe symptoms are more consistent with the medical evidence 
of record.  Accordingly, such characterization more closely 
approximates the schedular criteria associated with a 70 
percent evaluation for the Veteran's PTSD.

In sum, the evidence of record demonstrates that the Veteran 
is unable to maintain effective relationships and has panic 
attacks and violent outbursts when having to interact with 
other people.  The Board notes that the Veteran has been 
married for approximately 40 years to his current wife.  
However, she states at the August 2009 travel board hearing 
that she has to walk on eggshells around him because he is 
easily irritated and has frequent anger outbursts.  
Additionally, the wife notes that her husband has frequent 
nightmares and will at times wake her in the middle of night 
screaming about people attacking them.  The Veteran has two 
sons.  He maintains a closer relationship with one of them, 
because the son has done multiple tours in Iraq and they can 
relate to each other.  He has at least four grandchildren 
that he is not as close to as he would like to be, simply 
because he does not have the patience to be around them.  
Additionally, the Board notes that while the Veteran does 
attend church, he does not really participate in anything 
that involves interacting with other people.  He used to have 
some hobbies, like hunting and fishing, but he almost never 
participates in either activity, preferring to be alone in 
his garage.  

The record demonstrates that while the Veteran is able to 
function independently for the most part, that is, he is able 
to perform household chores and maintain his personal 
hygiene; the Board does acknowledge that these things are 
sometimes done only at the prompting of his wife.  The Board 
also acknowledges that the Veteran suffers from intermittent 
suicidal ideation, but there is no evidence that he has a 
plan to commit suicide or that thoughts of suicide are 
persistent.  The Board does note that, at the suggestion of 
the Veteran's doctors, all of the guns in the Veteran's house 
have either been removed or locked up.  The evidence of 
record does not indicate that the Veteran suffers from 
obsessional rituals, hallucinations, delusions or cognitive 
impairment.  He does, however, exhibit a depressed mood, 
anxiety, suspiciousness, chronic sleep impairment, 
hypervigilance, and concentration issues.  Based on the 
foregoing, the Board finds that the Veteran's PTSD more 
closely approximates the criteria for a 70 percent rating for 
the entire appeal period and entitlement to an increased 
rating on a schedular basis is therefore warranted.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Additionally, the Board acknowledges the statements in 
support provided by the Veteran's wife, his son, and his 
sister-in-law attesting to the fact that the Veteran has 
become increasingly isolated and withdrawn.  The letter from 
his son indicated that the Veteran no longer wants to go 
fishing with his son, an activity they used to enjoy 
frequently.  The letters also paint a picture regarding how 
on edge the Veteran is and how this displays itself in his 
volatile temper as well as his paranoia.  The Board has 
considered these statements in rendering this decision.  

As a final note, the Board acknowledges the Veteran's own 
statements that he is entitled to higher disability ratings.  
The Board must consider the entire evidence of record when 
analyzing the criteria laid out in the ratings schedule.  
However, while the Board notes that the Veteran is competent 
to provide evidence regarding symptomatology, he is not 
competent to provide an opinion regarding the severity of his 
symptomatology.  Such evidence must come from a medical 
professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

The evidence does show that symptomatology associated with 
the Veteran's PTSD more nearly approximates the schedular 
criteria associated with a 70 percent disability rating for 
the entire appeal period.  Therefore, a staged rating is not 
in order and as the Board finds that the 70 percent rating is 
appropriate for the entire appeal period.

Under the above circumstances, the Board finds that the 
evidence is in favor of the Veteran's claim for an increased 
initial evaluation for PTSD for the entire appeal period, 
but, as discussed above, a preponderance of the evidence is 
against a higher evaluation than is assigned herein.  
Additionally, the Board has considered the benefit of the 
doubt rule and determined that the claim must be granted.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

II.  TDIU

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the Veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).  In reaching such 
a determination, the central inquiry is "whether the 
Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16(a).

The Veteran is service-connected for PTSD, which, as 
determined above, is evaluated as 70 percent disabling.  The 
assigned 70 percent rating for PTSD meets the criteria for 
schedular consideration of TDIU.  Id.  Thus, the Veteran is 
eligible to receive TDIU benefits.

For reasons stated immediately below, the Board finds that 
the evidence of record demonstrates that the Veteran's 
service-connected PTSD renders him unable to secure and 
follow a substantially gainful occupation.

The symptomatology associated with the Veteran's PTSD for the 
entire appeal period has been described in some detail above 
in connection with the first issue on appeal.  The Board will 
not belabor the point that the Veteran evidences difficulty 
adapting to a work-like setting, as such has already been 
detailed in the discussion of the increased rating claim 
above.  Of particular significance, however, is the statement 
by the Veteran at his August 2009 travel board hearing that 
had he not retired from his job as a coal miner he would have 
likely been fired due to his inability to get along with his 
co-workers.  Such evidence is consistent with the Veteran's 
low GAF scores during this appeal which reflect serious 
impairment in occupational functioning. 

In short, the competent evidence of record indicates that the 
Veteran's service-connected PTSD is productive of serious 
symptomatology which can be said to preclude employability.

Based on the above analysis, the Board concludes that a grant 
of TDIU is warranted under 38 C.F.R. § 4.16(a) (2008).  The 
benefit sought on appeal is accordingly granted.


ORDER

Entitlement to an increased initial evaluation of 70 percent, 
but not greater, for service-connected PTSD, for the entire 
appeal period, is granted.

TDIU is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


